DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 20, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 – 14 are objected to because of the following informalities:  
Claim 1 recites a “drawing assisting tool” in the preamble. Claims 2 – 14 recite a “drawing kit” in the preamble.  Appropriate correction is required.



Claim 9 recites the limitation "said kit" in line 2 of the claim.  There is insufficient antecedent basis for these limitations in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 – 6, 10, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman (US 7,055,259).

With respect to claim 1, Goldman discloses a drawing assisting tool, comprising at least one thin template (30, 40) with a set of solid and dashed grooved lines (Figure 2), in which said grooved lines are adapted to guide the drawing of at least one complete spatial body on a flat surface.  

Referring to claim 2, Goldman sets forth a drawing tool in which the grooved lines are briefly discontinued at certain points in a manner that keeps the template areas between said grooved lines firmly and durably intact with the body of said grooved template (See Figure 2).  

In regards to claim 5, Goldman teaches a drawing tool in which the at least one thin template (30, 40) is constructed of a flexible or rigid sheet of material (i.e. plastic, see column 2, lines 30 - 32).  

Regarding claim 6, Goldman shows a drawing tool in which the at least one thin template (30, 40) is constructed of metal or plastic material (i.e. plastic, see column 2, lines 30 - 32).  

With regards to claim 10, Goldman discloses a drawing tool in which the grooved lines define a 3D geometric body (See Figure 3).

In regards to claim 11, Goldman teaches a drawing tool in which a reference point is grooved in the center of one face or in the general center of the 3D geometrical body (See Figure 3).

Regarding claim 12, Goldman shows a drawing tool in which the peripheral shape of the templates is rectangular (Figures 1 – 3).

With respect to claim 14, Goldman discloses a drawing kit in which the drawing kit is provided with additional drawing templates, with sets of grooved lines and reference points which define two-dimensional geometric shapes (Figures 1 – 3).  
 
 
 
 

Claims 1, 3, 4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moghadampour et al. (US Pub. No. 2021/0283944).

With respect to claim 1, Moghadampour et al. discloses a drawing assisting tool, comprising at least one thin template (110) with a set of solid and dashed grooved lines (Figure 2), in which said grooved lines are adapted to guide the drawing of at least one complete spatial body on a flat surface.  

 In regards to claim 3, Moghadampour et al. teaches a drawing tool in which each grooved line is designated with a guiding arrow (152, figure 4), showing the drawing direction of said grooved line.  

Referring to claim 4, Moghadampour et al. shows a drawing tool in which each grooved line is designated with a serial number/angle/size factor (126, 128), showing the drawing sequence of the grooved lines.  


Regarding claim 13, Moghadampour et al. discloses a drawing tool in which length scales (122) are adapted into the templates, allowing further utilization of said templates for size measurements.  

Allowable Subject Matter

Claims 7 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references are considered relevant but fail to teach the combination as claimed:
Schulken (US 8,915,739)
Rank (US 6,357,130)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
November 23, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2855